Citation Nr: 1803968	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 in the United States Army, and was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2015, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In February 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also of record.


FINDING OF FACT

Bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.
38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For combat veterans, as defined under 38 U.S.C. § 1154 (b), lay evidence alone can establish in-service element of service connection, if consistent with the circumstances, conditions or hardships of such service, even if there is no official record.  38 C.F.R. § 3.304 (d).  This is commonly referred as "the combat presumption."  38 U.S.C. § 1154 (b) does not establish service connection for a combat Veteran, but rather aids him/her in relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as documented in a December 2013 Disability Benefits Questionnaire (located in Virtual VA only).  

Service treatment records (STRs) do not document complaints, treatment, or diagnoses pertaining to hearing loss.  However, while not rising to the level of a ratable hearing loss disability, a comparison of the audiological measurements taken on entrance and separation indicate the Veteran sustained some decline in hearing acuity during military service.  In addition, his DD Form 214 shows that his military occupational specialty (MOS) was light weapons infantry man, a MOS associated with a high probability of exposure to hazardous noise. M21-1.III.iv.4.B.3.d. Further, he reports he was exposed to extreme noise during combat in service, and he qualifies as a combat veteran under 38 U.S.C. § 1154 (b).  The Board thus finds no dispute that the Veteran was exposed to hazardous noise during service.

On the question of whether the Veteran's in-service noise exposure is etiologically related to his current hearing loss, the record contains conflicting opinions.

In a July 2004 private medical record, the Veteran's physician noted the Veteran has experienced hearing loss "since his military days."

On VA examination in March 2011, the examiner noted the Veteran was exposed to combat noise during service without the benefit of hearing protection.  After discharge, he worked in the banking industry for 27 years.  Post-service he also participated in hunting or recreational shooting and used power tools, with the use of hearing protection.  The examiner attributed the Veteran's tinnitus to artillery noise during service.  However, she opined that because the Veteran had normal hearing on separation, his hearing loss was less likely than not related to in-service noise exposure.

In March 2012 the Veteran underwent an otolaryngology consultation (located in Virtual VA).  The physician noted the Veteran's longstanding hearing loss, and his history of artillery noise exposure as an infantryman.  The physician reviewed the Veteran's audiological reports, briefly summarized his medical history, and examined him.  Based on all of the information, he diagnosed sensorineural hearing loss, "likely due to past noise exposure exacerbated by presbycusis."

In a March 2013 VA treatment record (located in Virtual VA), an audiologist stated the Veteran presented with long-standing sensorineural hearing loss bilaterally since Vietnam.

In a December 2013 DBQ, the examiner noted the Veteran's combat service, and exposure to hazardous noise without the benefit of hearing protection.  She opined that the Veteran's hearing loss was less likely than not caused by or a result of service because he had normal hearing on separation.  She further stated that medical literature indicates that once the exposure to noise is discontinued, hearing loss due to noise exposure does not progress in excess of what would be expected from the aging process.

In a February 2017 private medical report, the Veteran's physician, Dr. W., opined that the Veteran's hearing loss was at least as likely as not related to his service in the military.

In considering the evidence under the laws and regulations as set forth above, and resolving any doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his bilateral hearing loss.  

The opinions of the March 2012 VA otolaryngologist and Dr. W. are adequate for the purposes of adjudication.  The examiners based their conclusions on an examination of the Veteran, his medical history, and diagnostic reports.  The otolaryngologist considered and discussed the Veteran's established exposure to hazardous noise during combat in linking the current hearing loss to military service.  By contrast, the probative value of the March 2011 and December 2013 VA examination reports is diminished to the extent the examiners did not consider the decline in the Veteran's hearing during service, despite the fact that ratable hearing loss was not demonstrated.  Furthermore, to the extent the March 2011 examiner provided a negative opinion based solely on the Veteran's examination at separation, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability. 

The Board finds the evidence is at least in equipoise in showing that the Veteran has bilateral hearing loss attributable to hazardous noise in service.  In resolving any reasonable doubt in his favor, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


